Citation Nr: 0512967	
Decision Date: 05/12/05    Archive Date: 05/25/05	

DOCKET NO.  00-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for dermatitis, claimed 
as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for peripheral neuropathy, claimed as 
secondary to herbicide exposure.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an effective date earlier than May 8, 
2000, for the assignment of a 50 percent disability rating 
for PTSD.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska.

A review of the record discloses that by decision of the 
Board dated in August 2002, the veteran's claim of 
entitlement to service connection for dermatitis was reopened 
as it was determined that new and material evidence had been 
submitted.  The Board then proceeded to deny the claim on a 
de novo basis.  By order of the United States Court of 
Appeals for Veterans Claims (Court) in January 2003, it was 
determined that only that part of the Board's August 2002 
decision that denied entitlement to service connection for 
dermatitis on a de novo basis was vacated.  Therefore, since 
the August 2002 reopening of the service connection claim for 
dermatitis remains in effect, this issue has been properly 
characterized as a de novo claim.  The claim for service 
connection for peripheral neuropathy secondary to herbicide 
exposure, on the other hand, is a new and material evidence 
claim as it was not reopened by the Board in its August 2002 
decision.

The record also reflects that by rating decision dated in 
August 2000, an increased disability rating of 50 percent was 
provided for the veteran's PTSD, from May 8, 2000.  The 
veteran has appealed from the 50 percent rating and the 
effective date assigned by the RO.

The case was remanded by the Board in June 2004 for 
procedural and substantive purposes.  The requested actions 
have been accomplished and the case has been returned to the 
Board for appellate review.

The Board notes that the veteran is currently in receipt of a 
total compensation rating based on unemployability due to the 
severity of his service-connected disabilities.  His PTSD has 
been evaluated as 50 percent disabling from June 12, 2003.  
Also, service connection is in effect for gastroesophageal 
reflux disease.  A 30 percent rating has been in effect from 
July 31, 2002.  His combined disability rating of 80 percent 
has been in effect from June 12, 2003.  The total rating 
based on unemployability has been in effect since May 31, 
2003.


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal.

2.  Dermatitis was not present in service and was not first 
identified by the medical evidence of record for years 
following his service discharge.

3.  The veteran's dermatitis is not etiologically related to 
his active service, including his exposure to Agent Orange in 
Vietnam.

4.  In an unappealed rating decision dated in March 1999, the 
RO denied entitlement to service connection for peripheral 
neuropathy claimed as secondary to exposure to Agent Orange 
in Vietnam.

5.  The evidence associated with the claims file subsequent 
to the March 1999 RO decision is not new or significant, and 
need not be considered in order to fully decide the merits of 
the claim of entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.

6.  Manifestations of the veteran's PTSD are described as 
moderate in intensity.  The veteran is properly oriented, his 
memory is essentially intact, his concentration is effective, 
he can abstract effectively, and his functioning is in the 
above average range of intellectual ability.

7.  The veteran's claim for an increased disability rating 
for his PTSD was received on May 8, 2000.

8.  It was not factually ascertainable prior to May 8, 2000, 
that an increase in the disability level of the veteran's 
PTSD had occurred.


CONCLUSIONS OF LAW

1.  The veteran's dermatitis was not incurred in nor 
aggravated by active service, nor may such a condition be 
presumed to have been incurred during such service, including 
service in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

2.  The rating decisions in January 1997 and March 1999 
denying service connection for peripheral neuropathy are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

3.  The evidence received since the March 1999 decision is 
not new and material and the claim for service connection for 
peripheral neuropathy secondary to Agent Orange exposure is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

4.  The criteria for a disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).

5.  An effective date earlier than May 8, 2000, for the 
assignment of a disability rating of 50 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 5107, 5100 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate a claim, of what evidence he is responsible for 
obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, the Board finds that VA provided the veteran 
with the necessary information.  The case was specifically 
remanded by the Board in June 2004 in order that there might 
be compliance with the notice and duty to assist provisions 
in the VCAA and its implementing regulations.  This 
communication was provided to the veteran in July 2004.  He 
was told to provide information regarding all evidence 
relating to the issues on appeal.  He was also told to 
provide all relevant information regarding time lost from 
employment in recent years as a result of his PTSD.  He was 
also informed he would be provided with a medical examination 
by VA.  Further, he was told that if he wanted VA to obtain 
private medical records for him, he was to complete the forms 
provided to him for that purpose.  The Board notes that VA 
outpatient records were obtained and a VA examination was 
provided the veteran thereafter.  There is no indication that 
any additional action is needed to comply with the duty to 
assist the veteran.  All known medical records are in the 
claims folder.  Under the circumstances, the Board finds that 
there is no prejudice to the veteran in proceeding with a 
decision at this time.  The Board notes that all the VCAA 
essentially requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board believes that all reasonable efforts have been made 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating any of the claims.  The record contains 
numerous VA and private medical records.  The veteran was 
accorded a comprehensive psychiatric examination by VA in 
November 2004.  The Board is unaware of any outstanding 
evidence or information.  Accordingly, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and its implementing regulations.

Pertinent Laws and Regulations with Regard to Service 
Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  38 C.F.R. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
service while serving in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending on May 7, 1975, 
the following diseases shall be service connected, even 
though there was no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; acute and subacute peripheral neuropathy; and 
other diseases not germane to the instant claim.  38 C.F.R. 
§ 3.309(e) (2004).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for the 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary of the National Academy of Sciences under 
Section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are significant, 
are capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Neither tinea pedis, tinea versicolor, eczematous dermatitis, 
nor nummular dermatitis is among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of tinea pedis, tinea versicolor, and eczematous 
dermatitis, or nummular dermatitis in humans.  See 38 C.F.R. 
§ 3.309(e).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury, and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

Service Connection for Dermatitis Secondary to Herbicide 
Exposure

The service medical records are without reference to 
complaints or applicable findings indicative of the presence 
of dermatitis.  The first medical documentation of the 
presence of skin difficulties came about 20 years following 
service discharge.  Examinations by VA in May 1996 included 
dermatology examination.  The veteran gave a history of 
exposure to Agent Orange and other chemicals during service.  
He claimed that after his return home from Vietnam in 1970, 
he had some skin problems involving the right hand and right 
forearm, with peeling and itching.  Clinical examination 
showed a dry and thickened right hand, with some skin peeling 
present.  The forearm was essentially normal.  The diagnosis 
was some form of contact dermatitis.

Private medical records from the Kearney Clinic show 
treatment for various complaints and problems between January 
1990 and June 1996.  At the time of one visit in March 1996, 
notation was made of a benign skin lesion.

Of record is a February 1998 statement from L. R. Smith, 
M.D., who stated he evaluated the veteran in February 1998 
for "breaking out on his right hand and elbow since 1969, at 
which time he had repeated exposure to Agent Orange...." 
Current examination showed a rash between the fingers and 
reaction on the palm of the hand as well as the elbow.  It 
was the physician's opinion that "this is a chronic 
dermatitis and probably is associated with repeated episodes 
of exposure to Agent Orange."

Additional medical evidence of record includes a VA 
consultation in August 1999.  The veteran complained of a 
"somewhat itchy eruption of the right hand and feet over the 
last 30 years."  Current examination showed "two foot-one 
hand tinea with onychomycosis."  The physician noted the 
evaluation was for the purpose of determining whether the 
veteran's eruptions involving the right hand and feet had any 
relationship to Agent Orange exposure.  The physician stated 
that the veteran had a "fungal infection of the skin and that 
this has no relationship whatsoever to any Agent Orange 
exposure."

Dr. Smith reevaluated the veteran in February 2000 and 
expressed the opinion that veteran had chronic dermatitis as 
well as peripheral neuropathy that were associated with 
repeated episodes of exposure to Agent Orange.

The Board notes that the veteran is presumed to have been 
exposed to herbicides while in Vietnam.  38 U.S.C.A. § 1116.  
However, none of the skin disabilities that have been 
diagnosed are among the diseases listed in 38 C.F.R. 
§ 3.309(e) as presumptively attributable to herbicide 
exposure.

Service connection could, nonetheless, be established by 
competent evidence linking dermatitis to such exposure, or to 
another disease or injury in service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the record 
does contain statements from a Dr. Smith at the Kearney 
Clinic in 1998 and 2000 to the effect that the veteran had 
dermatitis that in his opinion was likely related to Agent 
Orange exposure.  However, there is no indication that the 
physician reviewed the entire record.  He reported only 
history given him by the veteran.  Further, the physician 
provided no rationale for his opinion.  These facts weaken 
the probative value of the physician's opinion regarding the 
etiology of the veteran's dermatitis.  VA accorded the 
veteran a skin examination for the express purpose of having 
the examiner determine whether itchy eruptions involving the 
right hand and feet had any relationship to Agent Orange 
exposure.  An examination was conducted and laboratory tests 
were obtained as well.  The physician expressed the opinion 
that what the veteran has had was a fungal infection of the 
skin that had "no relationship whatsoever" to any Agent 
Orange exposure.

The Board is persuaded by the opinion from the VA physician 
that there is no relationship between Agent Orange exposure 
and the veteran's current skin problems.  As noted above, the 
documented skin disorders that the veteran has been shown to 
have are not subject to presumptive service connection on an 
Agent Orange basis because sound scientific and medical 
evidence has not shown a positive association exists between 
the exposure of humans to an herbicide agent and the 
occurrence of any of the disorders.

The Board notes that as for the veteran's own statements that 
there is a nexus between the claimed skin problems and his 
military service, this evidence is not competent to establish 
the required nexus with service since lay persons, such as 
the veteran, are not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim of service connection for a skin disorder, 
to include as due to herbicide exposure.




Whether New and Material Evidence Has Been Submitted to 
Reopen a Previously Denied Claim of Entitlement to Service 
Connection for Peripheral Neuropathy Due to Agent Orange 
Exposure.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence has been 
presented or secured with respect to that claim.

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1999).  There must be new 
and material evidence presented or secured since the time the 
case was finally disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in development of the 
claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. at 218.  After reviewing the 
record in this case, and for the reasons expressed below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his previously 
denied claim for entitlement to service connection for 
peripheral neuropathy secondary to Agent Orange exposure.

Evidence of record before the RO at the time of its January 
1997 decision denying service connection for acute and 
subacute peripheral neuropathy as a result of exposure to 
herbicides included the service medical records, and the 
report of VA examination of the veteran in November 1996, and 
medical records from the Kearney Clinic dated between January 
1990 and June 1996.  The records were without reference to 
the presence of acute and subacute peripheral neuropathy.  
The veteran was informed of the denial action by 
communication dated in January 1997.  The veteran's 
representative expressed disagreement with the denial action.  
A statement of the case was issued in March 1997.  A 
supplemental statement of the case was issued in June 1997.

By rating decision dated in March 1999, in pertinent part, 
reference was made to an August 1998 electrodiagnostic 
evaluation of the veteran by a private physician.  The study 
was indicative of mild right carpal tunnel syndrome.  There 
was no electrophysiological evidence of right ulnar focal 
neuropathy, either at the elbow or the wrist.  It was 
determined new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for acute and subacute peripheral neuropathy due to Agent 
Orange exposure had not been submitted.

Of record is a February 2000 statement from L. R. Smith, M.D.  
He stated the veteran gave a history of chronic dermatitis 
involving the right upper extremity.  The veteran had also 
developed "what appears to be" a peripheral neuropathy 
involving the lower extremities.  The veteran also reportedly 
had some numbness and tingling involving the right hand.  
Reference was made to the evaluation by Dr. Saw in which it 
was felt he had possible early carpal tunnel syndrome.  
Dr. Smith stated this might also be related to peripheral 
neuropathy.  He believed the veteran's chronic dermatitis and 
peripheral neuropathy were associated with repeated episodes 
of exposure to Agent Orange.

Of record are reports of VA outpatient visits on periodic 
occasions in 2001.  At the time of a visit in March 2001, a 
diagnosis was made of peripheral neuropathy.  Neurological 
consultation in May 2001 found evidence of cervical 
degenerative disease with disc changes.  The diagnosis was 
cerebellum disease with multilevel nerve impingement 
syndrome.

As noted by the RO in its January 2002 supplemental statement 
of the case, for the purposes of granting presumptive service 
connection based on herbicide exposure, acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
appearing within one year of the last exposure to an 
herbicide agent and resolving within two years of the date of 
onset.  It does not include chronic peripheral neuropathy.  
38 C.F.R. § 3.309(e), Note 2.  It was noted that because any 
acute or subacute peripheral neuropathy would resolve within 
a short time after exposure, any later occurring peripheral 
neuropathy, whether transient or chronic, would not be 
presumed to be related to the prior herbicide exposure or to 
a previous episode of acute or subacute peripheral neuropathy 
that had resolved.  VA has specifically found that chronic 
peripheral neuropathy is not the result of exposure to Agent 
Orange.  See 61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232 
(November 2, 1999); and 67 Fed. Reg. 42,600 (June 24, 2002).

Additional medical evidence includes the report of a July 
2004 psychiatric evaluation of the veteran by VA.  The 
examiner noted that he and the veteran discussed the 
veteran's neurological condition.  He indicated the veteran 
was aware of Agent Orange being a possible cause of 
neuropathy, but stated the veteran also understood the 
criteria for Agent Orange neuropathy was an onset within two 
years of exposure.  The examination assessments included 
vasculitic neuropathy.

As for statements by the veteran, as noted previously in this 
decision, the Court has held that when the determinative 
question is one of medical causation or diagnosis, only those 
specialized in medical knowledge, training, or experience are 
competent to opine as to the medical evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran's statements and the medical 
evidence of record are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically stated "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
The veteran's statements are therefore not material.

The medical records that have been submitted since the 1999 
RO decision do not provide any competent medical evidence 
linking the veteran's peripheral neuropathy to his exposure 
to herbicides in Vietnam.  Thus, even when viewed in light of 
the evidence previously of record, the evidence submitted 
since 1999 cannot be considered new and material for the 
purpose of reopening the claim.  Therefore, the previous 
denial of entitlement to service connection for acute and 
subacute peripheral neuropathy is confirmed.

Increased Evaluation for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated by 
active military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The service-connected psychiatric disorder is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under Section 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A review of the evidence of record discloses that the 
disability rating for the veteran's PTSD was 30 percent from 
February 20, 1996.  It was increased to 50 percent disabling, 
effective May 8, 2000.  Following the psychiatric examination 
of the veteran in August 2003, it was increased to 70 percent 
disabling, effective June 12, 2003.  The Board notes that 
service connection is also in effect for gastroesophageal 
reflux disease rated as 30 percent disabling from July 31, 
2002.  A combined disability evaluation of 80 percent has 
been in effect from June 12, 2003.  The veteran has been 
determined to be entitled to a total compensation rating 
based on individual unemployability by reason of the severity 
of his service-connected disorders from May 31, 2003.

The medical evidence of record includes the report of a VA 
psychiatric examination in February 1999.  The veteran's PTSD 
was described as mild to moderate in degree.  He was given a 
Global Assessment of Functioning (GAF) score of 70 both 
currently, and for the past year.  The examiner noted that 
inasmuch as he was continuing to experience mild to moderate 
symptoms affecting his sleep and his social behavior, it 
would be appropriate to maintain the 30 percent disability 
rating at that time.

At the time of a psychiatric examination in August 1999, the 
veteran was described as casually dressed.  Affect was 
normal.  Speech was normal and goal-directed.  He was 
properly oriented.  Judgment and insight appeared intact.  
Memory and intellectual functioning appeared to be normal.  
There was no Axis I or Axis II diagnosis.  He was given a GAF 
score of 85.

Another psychiatric examination was accorded the veteran by 
VA in June 2000.  The claims file was reviewed by the 
examiner.  The examiner noted that several visits at the 
Grand Island VA Mental Health Center from September 1998 
through March 2000 resulted in GAF scores that were clearly 
grouped in close agreement.  They reportedly ranged from a 
low of 48 to a high of 55 for an average GAF score over a 
nearly two-year period of about 52.  On current examination, 
the veteran was described as casually dressed.  He was calm 
and his mood appeared pleasant and appropriate.  Speech was 
soft and slow, but showed no blocking.  Thought was rational 
and goal-directed.  A great deal of surviving guilt was 
noted.  The veteran understood he had impulsive and 
inappropriate anger and occasionally was ashamed and 
disappointed in himself.  The Axis I diagnosis was PTSD.  
There was no Axis II diagnosis.  He was given a GAF score 
both currently and for the past year of 50.

Another psychiatric examination was accorded the veteran by 
VA in August 2003.  The veteran was being seen at the Grand 
Island medical facility once every two months.  He had not 
had any psychiatric hospitalization.  He believed his 
psychiatric treatment had been helpful.  His Axis I diagnoses 
were PTSD, history of dysthymia, and history of alcohol abuse 
and dependence.  He was given a current GAF score of 50.  It 
was indicated he had "serious" impairment in social and 
occupational functioning.  Deficiencies in most areas, such 
as suicidal ideation, near-continuous depression, 
irritability, periods of violence, difficulty in adapting to 
stressful circumstances, and problems with establishing and 
maintaining effective relationships were noted.  The 
prognosis was described as "chronic and poor."  In an 
addendum, the psychiatrist indicated that the extent of 
functional impairment due to the PTSD was such that it would 
cause the veteran to be less sufficient and less productive 
at work as well as causing him to have irritability and 
difficulty getting along.  She believed this would affect 
sedentary and physical employment in that it would limit the 
veteran to jobs where there would need to be very 
understanding supervisors.

Subsequent to the Board's 2004 remand, the veteran was 
accorded another psychiatric examination by VA in October 
2004.  The claims file was reviewed by the examiner.  The 
veteran's most recent visit to the mental health clinic was 
reported to have been in September 2004.  It was noted that 
the veteran's GAF scores had ranged between 50 and 55, with 
the last two ratings being 52 each.  Reference was made to 
the aforementioned August 2003 examination at which time a 
GAF score of 50 was given.  The veteran was still receiving 
active treatment for his PTSD and he was also going to a 
local vet center two times a month.

It was reported the veteran worked at a farm before going to 
college and the military.  Thereafter, he worked as a 
surgical technician and then worked in a packing house in the 
cold room.  He then worked for a manufacturing company 
producing valves for engines.  He was employed at that 
facility for 22 years.  His most recent work was with an 
irrigation company where he was employed for five years.  He 
last worked two years ago when he felt he could no longer 
continue physically.

He was able to take care of his own personal hygiene.  There 
was no memory deficit.  He reported suicidal ideation in the 
past, but none at the present time.  He was not illogical.  
He was able to function independently.  There was no 
impairment of impulse control.  He did not neglect personal 
hygiene.  He had some difficulty in establishing social 
relationships and maintaining them.  There was no impairment 
of memory.  He was able to understand complex commands and he 
kept his reliability in working around the house.  He 
complained of chronic sleep impairment and continued to have 
symptoms of depression and symptoms of PTSD.

On examination, he was described as alert and congenial.  He 
had appropriate social amenities.  He exhibited no bizarre 
behavior.  He gave an indication of anxiety.  He exhibited 
appropriate eye contact.  There was no evidence of hostility 
or defensiveness.  Speech was normal in tone and volume.  
There was mild circumstantiality in thought process.  There 
was no pressured speech or looseness of association or flight 
of ideas.  Affect was appropriate to content of thought.  
Mood was mildly dysphoric.  Insight and judgment were intact.  
He was properly rated.

The Axis I diagnoses included PTSD and dysthymia.  There was 
no Axis II diagnosis.  He was given a current GAF score of 53 
that the examiner stated was indicative of a moderate level 
of symptomatology.  The examiner stated his opinion was based 
on an interview with the veteran and a review of the claims 
file.  The veteran's condition continued to meet the 
diagnostic criteria for PTSD and the symptoms were stated to 
be of moderate intensity.  The examiner believed the 
veteran's history reflected that the dysthymia he had was not 
part of his PTSD, but was a separate condition.  Alcohol use 
in the past was noted and the examiner stated it was less 
likely than not that the alcohol use was an attempt to self-
treat the PTSD.  The examiner noted that the variation 
between different examiners regarding the veteran's GAF score 
was not unusual and he commented that "all the scores are 
consistently in the moderate range of symptomatology."

Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran is being more than adequately 
compensated for his PTSD symptomatology by the assignment of 
the 50 percent disability rating for his PTSD.  A VA 
psychiatrist recently gave the veteran a GAF score of 53 and 
described it as indicative of a moderate level of 
symptomatology.  Reference was made to previous evaluations 
by different examiners and the VA psychiatrist stated that 
all the scores were consistently in the moderate range of 
symptoms.  At the time of the most recent examination in 
October 2004, the veteran was described as alert and 
congenial.  He exhibited no bizarre behavior and no evidence 
of hostility or defensiveness.  Speech was normal, affect was 
appropriate, and judgment and insight were intact.  Mood was 
described as only mildly dysphoric.  

The Board notes that a score of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score of 61 to 70 
reflects mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (DSM); 38 C.F.R. §§ 4.125, 4.130 (2004).

The majority of the recent examiners have assigned GAF scores 
indicative of moderate impairment and there is no evidence of 
a more severe level of disability.  As such, the Board finds 
that the recently assigned evaluation of 50 percent is 
providing more than adequate compensation for the psychiatric 
symptomatology the veteran exhibits.

Effective Date Earlier Than May 8, 2000, for the Assignment 
of an Evaluation of 50 Percent for PTSD.

The applicable statute and regulations provide that, except 
as otherwise indicated, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reported after final disallowance, or a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(2002); 38 C.F.R. § 3.400.  The effective date of an increase 
in disability compensation shall be the earliest date of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim was received in one year 
from such date; otherwise, the effective date shall be the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In the instant case, the veteran appealed the rating decision 
by the RO in August 2000 which granted an increased 
evaluation for his PTSD to 50 percent.  The effective date 
for the increase was May 8, 2000, the date of receipt of the 
claim for increase.

A review of the evidence of record discloses that by decision 
dated in May 1998, the Board denied entitlement to a 
disability rating in excess of 30 percent for the veteran's 
PTSD.  The veteran did not appeal that determination and 
therefore became final.

A rating decision in March 1999 denied entitlement to a 
disability rating in excess of 30 percent for PTSD.  The 
veteran was notified of the determination by communication 
dated April 12, 1999.  That same month, the veteran, through 
his representative, filed a timely notice of disagreement 
with the March 1999 rating decision.  He was issued a 
statement of the case in June 1999, and a supplemental 
statement of the case in February 2000.  A timely substantive 
appeal was not received from the veteran or the 
representative by April 12, 2000, one year from the 
notification of the denial of a rating in excess of 
30 percent for PTSD.  Therefore, the rating decision of March 
1999 denying entitlement to a disability rating in excess of 
30 percent for PTSD became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.301, 20.302.

Before the expiration of the period of time within which a 
timely substantive appeal of the March 1999 rating action 
would have been filed, a rating decision in February 2000 
confirmed and continued the 30 percent rating for the 
veteran's PTSD.  He was notified of that determination by 
communication dated in February 2000.  On May 8, 2000, a 
statement was received from his representative in which it 
was indicated there was disagreement with the February 2000 
rating decision.  This statement was accepted by the RO as a 
claim for an increased evaluation for PTSD and the Board 
finds that the RO acted appropriately.  The date of claim for 
evaluation in excess of 30 percent for PTSD which was 
ultimately granted by the rating decision in August 2000, 
which assigned an evaluation of 50 percent for PTSD, could 
not be earlier than April 12, 2000, the date in which the 
RO's March 1999 denial of entitlement to a rating in excess 
of 30 percent became final.  The Board therefore finds that 
the date of claim for an evaluation of 50 percent for PTSD 
which was granted by the August 2000 rating decision, was 
May 8, 2000, and not earlier.

The Board next considers whether it was factually 
ascertainable prior to the date of claim that an increase in 
the PTSD symptomatology had occurred.  See 38 C.F.R. 
§ 3.400(o)(2).  The events included a September 1998 VA 
outpatient clinic visit at which time the veteran complained 
of an inability to be close to his family and an inability to 
advance at work.  On examination, affect was blunted, thought 
process was appropriate, speech was normal, and he had mild 
memory problems.  He was given a diagnosis of PTSD.  A GAF 
score of 55 was provided.

At the time of psychiatric examination by VA in February 
1999, the veteran spoke clearly and coherently.  Interaction 
and communication skills were good.  There was no impairment 
of thought process.  He displayed good attention and 
concentration.  He had adequate recall of recent events.  He 
seemed to be relaxed and in control and did not exhibit any 
indication of panic or increasing anxiety.  Affect was 
generally subdued.  Mood was passive and somewhat depressed.  
The diagnosis was PTSD, described as mild to moderate in 
degree.  He was given a GAF score of 70, both currently and 
for the past year.  The examiner opined that as the veteran 
continued to experience mild to moderate symptoms of PTSD, a 
30 percent rating should be assigned, but another evaluation 
might be necessary the following year.

On examination by VA in August 1999, current problems 
included sleep disruption, nervous tension, and temper 
control.  On examination, affect was normal.  Speech was 
normal and goal-directed.  He was properly oriented.  Memory 
and intellectual functioning were normal.  Judgment and 
insight appeared intact.  There was no Axis I or Axis II 
diagnosis.  He was given a GAF score of 85.

As discussed above with regard to the veteran's claim for an 
increased rating for the PTSD, the medical evidence between 
1998 and August 1999 shows no more than moderately disabling 
symptoms attributable to the PTSD.  Accordingly, there is no 
competent evidence indicating that there was an increase in 
the severity of the veteran's PTSD that would have warranted 
an evaluation of 50 percent prior to the date of claim for 
increase on May 8, 2000.  Accordingly, entitlement to an 
effective date earlier than May 8, 2000, for a grant of an 
evaluation of 50 percent for PTSD is not warranted.


ORDER

Service connection for dermatitis secondary to herbicide 
exposure is denied.

The veteran has not submitted new and material evidence 
sufficient to reopen a previously denied claim of entitlement 
to service connection for subacute and acute peripheral 
neuropathy secondary to herbicide exposure.

A disability rating in excess of 50 percent for PTSD is 
denied.



An effective date earlier than May 8, 2000, for a grant of an 
evaluation of 50 percent for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


